           Case 2:14-cr-00371-HDM-DJA Document 75 Filed 09/11/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   District of Nevada
     Nevada Bar Number 13644
     DANIEL J. COWHIG
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   501 Las Vegas Boulevard South, Suite 1100
     Las Vegas, Nevada 89101-6514
 5   (702) 388-6336 / Fax: (702) 388-6020
     daniel.cowhig@usdoj.gov
 6
     Representing the United States of America
 7

 8
                        UNITED STATES DISTRICT COURT
                             DISTRICT OF NEVADA
 9                                                -oOo-

10   UNITED STATES OF AMERICA,                           Case No. 2:14-cr-371-HDM-DJA

11                  Plaintiff,                           ORDER GRANTING
                                                         TWELFTH STIPULATION
12          vs.                                          TO CONTINUE
                                                         SENTENCING
13   JOSEPH GIULIANO,

14                  Defendant.

15

16

17          This stipulation is timely filed.

18          The United States of America, through Nicholas A. Trutanich, United States Attorney,

19   and Daniel J. Cowhig, Assistant United States Attorney, and the defendant Joseph Giuliano,

20   by and through his counsel, Shawn R. Perez, Esq., stipulate and agree and jointly move this

21   Honorable Court to vacate the sentencing hearing set for Thursday, October 15, 2020 at 12:00

22   p.m. and reset the sentencing proceedings in this matter at a date six (6) months from the

23   current setting.

24



                                                     1
           Case 2:14-cr-00371-HDM-DJA Document 75 Filed 09/11/20 Page 2 of 4



 1          The parties make this stipulation and motion for good cause and not for the purposes of

 2   delay. Mr. Giuliano prefers an in-person sentencing without masks after an opportunity to

 3   consult and prepare with his counsel in person and asks that the sentencing be deferred until

 4   prudent safety measures established by the Court would allow that to happen without

 5   unnecessary risk to any of persons involved.

 6          The government does not believe that on balance the interests of justice would be

 7   harmed by a continuance to accommodate Mr. Giuliano’s preference for an in-person

 8   sentencing proceeding without masks. Should conditions permit an earlier sentencing, the

 9   government will not oppose a request by Mr. Giuliano to advance his sentencing.

10          The possibility remains that defendant Giuliano may be called to testify in proceedings

11   in a related case or assist in other matters pursuant to his plea agreement. The parties agree that

12   it is in the interest of justice to defer sentencing until those related matters have been resolved.

13   Defendant Giuliano believes it is in his best interest to do so.

14          Defendant Giuliano is not in custody and agrees to this continuance.

15          Denial of this request for continuance could result in a miscarriage of justice.

16          This is the twelfth request to continue sentencing in this matter.

17          The parties respectfully request this Honorable Court issue the attached proposed Order

18   to accomplish these ends.

19   Dated September 10, 2020

20                                                      NICHOLAS A. TRUTANICH
                                                        United States Attorney
21

22   _____________//s//________________                 ______________//s//_______________
     SHAWN R. PEREZ, ESQ.                               DANIEL J. COWHIG
23   Counsel for Defendant JOSEPH                       Assistant United States Attorney
     GIULIANO
24



                                                       2
           Case 2:14-cr-00371-HDM-DJA Document 75 Filed 09/11/20 Page 3 of 4



 1

 2

 3

 4
                      UNITED STATES DISTRICT COURT
 5                         DISTRICT OF NEVADA
                                                    -oOo-
 6

 7   UNITED STATES OF AMERICA,                             Case No. 2:14-cr-371-HDM-DJA

 8                  Plaintiff,

 9          vs.                                            ORDER

10   JOSEPH GIULIANO,

11                  Defendant.

12

13                      FINDINGS OF FACT AND CONCLUSIONS OF LAW

14   Based on the stipulation of the parties and the record in these matters, the Court finds that the

15   parties make this stipulation and motion for good cause and not for the purposes of delay. On

16   the government’s representation that it does not believe that on balance the interests of justice

17   would be harmed by a continuance to accommodate Mr. Giuliano’s preference for an in-person

18   sentencing proceeding without masks and the record in this matter, the Court finds that the

19   interests of justice would not be harmed by the continuance of this sentencing proceeding.

20   Further, the possibility remains that defendant Giuliano may be called to testify in proceedings

21   in a related case or in other matters, pursuant to his plea agreement. The parties agree that it is

22   in the interest of justice to defer sentencing until those related matters have been resolved.

23   Defendant Giuliano believes it is in his best interest to do so.

24          Defendant Giuliano is not in custody and agrees to this continuance.


                                                       1
           Case 2:14-cr-00371-HDM-DJA Document 75 Filed 09/11/20 Page 4 of 4



 1          Denial of this request for continuance could result in a miscarriage of justice.

 2          This is the twelfth request to continue sentencing in this matter.

 3                                               ORDER

 4   IT IS HEREBY ORDERED, on the stipulation of the parties and good cause appearing

 5   therefor, that the sentencing hearing set for Thursday, October 15, 2020 at 12:00 p.m. be

 6   vacated and reset for Tuesday, April 13, 2021, at 9:00 a.m. in a Las Vegas Courtroom to be

 7   determined before Judge Howard D. McKibben.
 8   IT IS SO ORDERED this 11th day of September, 2020.
 9

10                                               _____________________________________
                                                 UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                      2
